             Case 1:20-cv-01116 Document 1 Filed 04/29/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
MARTIN REYNOLDS,                                     )
                                      Petitioner,    )
                                                     )
                                                     )       PETITION FOR WRIT OF
                                                             MANDAMUS
                                               )
                          v.                   )
                                               )
STEPHEN M. DICKSON,                            )
Administrator, Federal Aviation Administration )
                                   Respondent. )



       Martin Reynolds, by and through his undersigned counsel, hereby petitions this court for a

Writ of Mandamus, and submits the following in support of:



                             STATEMENT OF JURISDICTION

       Jurisdiction is proper in this court. “The district courts shall have original jurisdiction of

any action in the nature of mandamus to compel an officer or employee of United States or any

agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. Jurisdiction is also

proper in this court because the underlying action is based on Federal Regulations, which causes

a Federal Question. See 28 U.S.C. § 1331.



                                   STATEMENT OF FACTS
   1. On September 6, 2017, Martin Reynolds (hereinafter “Petitioner”) applied for First-class

       airman medical certification with the Federal Aviation Administration (hereinafter

       “FAA”).
         Case 1:20-cv-01116 Document 1 Filed 04/29/20 Page 2 of 6



2. On April 26, 2018, the Office of Aerospace Medicine provided correspondence to

   Petitioner noting that:

    “[w]e have reviewed your Agency airman medical file and your application for first-class
   airman medical certification of September 6, 2017. The available medical evidence reveals
   that you did not disclosed medical history or other information required on your
   applications for airman medical certification, specifically as follows:
           Under Item 18v.: [m]ultiple motor vehicle violations between October 1, 2001
           through January 16, 2002 resulting in suspension of your Florida Driver’s License
           four times…[m]ultiple motor vehicle violations between April 18, 2002 through
           June 3, 2002 resulting in suspension of your Florida Driver’s license for additional
           times.
   This letter is to inform you that this matter is under investigation by the Federal Aviation
   Administration for falsification of your application(s) under Title 14, Code of Federal
   Regulations (C.F.R.), Section 67.403.”
3. More than eight months later, on May 23, 2018, the Office of Aerospace Medicine provided

   correspondence to Petitioner noting that:

   “[y]our medical records are being forwarded to the Federal Air Surgeon’s Office for
   review. We will notify you promptly when a decision has been made on your file.”
4. On February 6, 2020, the Office of Aerospace Medicine provided correspondence to

   Petitioner, once more, noting that the agency was not pursuing enforcement action, in light

   of the April 26, 2018 Letter of Investigation. Furthermore, the agency noted that

   Petitioner’s application for airman medical certification of September 6, 2017 was “no

   longer current” and that “[the agency] cannot render an opinion on [Petitioner’s]

   qualifications for airman medical certification.”

5. To date, Petitioner has not received a determination on his application for airman medical

   certification—and thus cannot invoke any right to appeal a determination.

6. The agency has unreasonably delayed any action concerning issuance of Petitioner’s

   airman medical certificate following his application of September 6, 2017.
              Case 1:20-cv-01116 Document 1 Filed 04/29/20 Page 3 of 6



   7. By unreasonably delaying any action for nearly three years, the FAA has effectively denied

        Petitioner’s application without issuing a final order that would be subject to judicial

        review under 49 U.S.C. § 44703(d)(1).

   8. Due to the unreasonable delay in determining Petitioner’s eligibility for airman medical

        certification, Petitioner has not been able to obtain airman certification and resume his

        career as a professional airman. Such delay has economically harmed Petitioner.

                                  STATEMENT OF CLAIMS

        As discussed below, Petitioner respectfully requests that this Court grant the petition for a

writ of mandamus because: (i) Petitioner lacks a statutorily prescribed remedy for relief from the

FAA’s unreasonable delay; and (ii) analysis of the factors that this Court set forth in

Telecommunications Research & Action Center v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984)

(hereinafter referred to as “TRAC”) establishes that the issuance of a writ of mandamus in this

case is appropriate.

   I.      PETITIONER DOES NOT HAVE AN ADEQUATE, ORDINARY REMEDY TO
           OBTAIN RELIEF FROM THE FAA’S UNREASONABLE DELAY TO EITHER
           ISSUE AN AIRMAN MEDICAL CERTIFICATE OR DENY APPLICATION
           FOR AIRMAN MEDICAL CERTIFICATION PURSUANT TO 49 U.S.C. §
           44703.

   a. Unreasonable Agency Delay Cannot Be Appealed.
        It is an established principal that “mandamus is an extraordinary remedy that may be

invoked only if the statutorily prescribed remedy is clearly inadequate.” In Re GTE Service Corp.,

762 F.2d 1024, 1027 (D.C. Cir. 1985). In TRAC, the “remedy of appeal was clearly inadequate

because there was no order from which to take an appeal.” Id.

        Although a final denial by the Federal Air Surgeon may be appealed to the National

Transportation Safety Board pursuant to 49 C.F.R. § 44703(d)(1), such a remedy is clearly not
             Case 1:20-cv-01116 Document 1 Filed 04/29/20 Page 4 of 6



available in the case at bar because the agency’s unreasonable delay does not involve the issuance

of a final order from which Petitioner may seek judicial review. Thus, by unreasonably delaying

the issuance of any final decision in this matter, the Federal Air Surgeon has effectively precluded

Petitioner from ever invoking the National Transportation Safety Board’s judicial review pursuant

to 49 C.F.R. § 44703(d)(1).

       As such, Petitioner has a right to a writ of mandamus because the statutorily prescribed

remedy is clearly inadequate.

   b. A Petition For A Writ of Mandamus Is Petitioner’s Only Remedy.
       Petitioner has not had an opportunity to invoke an adequate, ordinary remedy to obtain

relief from the FAA’s unreasonable delay in either issuing his airman medical certificate or

denying his application for airman medical certification. Pursuant to All Writs Act, “the Supreme

Court and all courts established by Act of Congress may issue all writs necessary or appropriate

in aid of their respective jurisdictions…” 28 U.S.C. § 1651(a). The Writ of Mandamus is an

“extraordinary remedy, however, and will usually be denied when the petitioner could have

invoked an adequate, ordinary remedy.” In re GTE Service Corp., 762 F.2d 1024, 1026-1027

(D.C. Cir. 1985) (citations omitted). “Only where an appeal can promise no more than a clearly

inadequate remedy may the remedy of mandamus be resorted to, and it is well-established that the

remedy may not be invoked as a mere substitute for appeal.” Id. (citations omitted).

       Here, as referenced above, no ordinary remedy has ever existed – at any time – which

Petitioner could have invoked to obtain relief from the delay perpetuated by the FAA. To that end,

there is no remedy which would have provided judicial relief from the FAA’s unreasonable 29-

month delay following application for airman medical certification.
                Case 1:20-cv-01116 Document 1 Filed 04/29/20 Page 5 of 6



          As such, Petitioner present petition for a Writ of Mandamus is the only judicial remedy

available at this time.




    II.      THE TRAC FACTORS COMPEL MANDAMUS
          Without a Writ of Mandamus, the FAA may never take any action to issue a final

determination as to Petitioner’s eligibility for airman medical certification, leaving the Petitioner

in a perpetual state of limbo. Mandamus is proper only if “(1) the plaintiff has a clear right to relief;

(2) the defendant has a clear duty to act; and (3) there is no other adequate remedy available to

plaintiff.” Council of and for the Blind of Delaware County Valley v. Regan, 228 U.S. App. D.C.

295, 709 F.2d 1521, 1533 (D.C. Cir. 1983). This Court has previously set forth the standard and

relevant factors to consider in assessing claims of agency delay, and stated the following

          “Claims of unreasonable agency delay clearly fall into that narrow class of interlocutory
          appeals from agency action over which we appropriately should exercise our jurisdiction.
          It is obvious that the benefits of agency expertise and creation of a record will not be
          realized if the agency never takes action. Agency delay claims also meet Judge Leventhal's
          suggested criteria for our interlocutory intervention -- not only is there an outright violation
          of 5 U.S.C. § 555(b)'s mandate that agencies decide matters in a reasonable time, there also
          is no need for the court to consider the merits of the issue before the agency. Finally and
          most significantly, Congress has instructed statutory review courts to compel agency action
          that has been unreasonably delayed. 5 U.S.C. § 706(1).”

Telecommunications Research & Action Center v. FCC, 750 F.2d 70, 79 (D.C. Cir. 1984)

(emphasis added).

          As fully set forth above, the TRAC factors compel mandamus. Most significantly, there is

no “rule of reason” to the FAA’s delay in this matter. This most important TRAC factor requires

that “the time agencies take to make decisions must be governed by a ‘rule of reason.’” In re Core

Communs., Inc., 531 F.3d 849, 855 (D.C. Cir. 2008).
              Case 1:20-cv-01116 Document 1 Filed 04/29/20 Page 6 of 6



       Here, Petitioner has provided the FAA with all of the evidence he has concerning his

eligibility for airman medical certification, and thus, the agency has a clear duty to act by

establishing his eligibility for airman medical certification.

       Therefore, this Court should grant Petitioner’s petition for a writ of mandamus.



                                     DEMAND FOR RELIEF

       Petitioner does not have an adequate remedy in the ordinary course of law to compel the

Administrator of the Federal Aviation Administration to act upon his application for an

unrestricted airmen medical certificate. Wherefore, Petitioner prays as follows:

       1. Direct the Federal Aviation Administration to issue a determination of eligibility

       regarding the pending application, and;

       2. Such other relief to be granted that the Court considers proper.



Dated: April 29, 2020.


                                                     Respectfully Submitted,

                                                     ___/s/ Douglas P. Desjardins___
                                                     Douglas P. Desjardins
                                                     Bar No. 448370
                                                     dpd@pangialaw.com
                                                     Pangia Law Group
                                                     1717 N Street, NW
                                                     Suite 300
                                                     Washington, DC 20036
                                                     w.202.638.5300
                                                     f.202.393.1725
